Citation Nr: 0518473	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-03 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1958 to December 
1959.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine 
in October 2003, which granted service connection for 
bilateral tinnitus and assigned an evaluation of 10 percent, 
effective September 4, 2003.


FINDING OF FACT

The veteran filed his claim for service connection for 
tinnitus on September 4, 2003.


CONCLUSION OF LAW

Inasmuch as there is no legal basis for a schedular rating in 
excess of 10 percent for the veteran's tinnitus, the benefit 
sought on appeal is denied.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.25, 4.87, Diagnostic Code 6260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the law and not the facts are dispositive in this 
case, the provisions of the Veterans Claims Assistance Act 
(VCAA) are not for application.  More specifically, because 
the claim is being denied as a matter of law, no further 
development under the VCAA or previously existing law is 
warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see also Smith v. Gober, 14 Vet. App. 227 (2000) 
(VCAA has no effect on appeal limited to interpretation of 
law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, not factual evidence, is 
dispositive).



Background

The veteran filed his claim for service connection for 
tinnitus on September 4, 2003.  VA examinations and private 
examinations establish the presence of bilateral tinnitus.  

The RO awarded service connection for bilateral tinnitus by 
an October 2003 rating decision.  The RO assigned a 10 
percent evaluation for bilateral tinnitus, effective 
September 4, 2003, the date he filed his claim.  In a Notice 
of Disagreement (NOD) filed in November 2003, the veteran, 
through his representative, indicated that "because the 
effective date of my claim precedes the revised regulation 
effective date, my appeal must be judged under the provisions 
in effect at the time of my claim."  This argument was again 
raised in the veteran's February 2004 substantive appeal (VA 
Form 9) and in a March 2004 statement from his accredited 
representative.

Analysis

The veteran in this case argues that, inasmuch as his 
tinnitus is present in both his right and left ears, he is 
entitled to separate schedular 10 percent ratings for each 
ear.

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).

Pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 (2004), 
persistent tinnitus warrants a 10 percent rating.  

On May 14, 2003, the VA published a final rule, revising the 
rating schedule provision affecting the evaluation assignable 
for tinnitus.  See 68 Fed. Reg. 
25,822-23 (2003).  This revision added a note to Diagnostic 
Code 6260 directing raters to "[a]ssign only a single 
evaluation for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head."  Id.  The 
amended regulation became effective on June 13, 2003.  Id; 
see also 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

Regarding the veteran's tinnitus, the Board notes that the 
competent medical evidence reflects that he experiences 
recurrent tinnitus in both ears.  However, under 38 C.F.R. § 
4.87, Diagnostic Code 6260, the maximum schedular rating is 
the 10 percent evaluation currently in effect.  The revision 
to this Diagnostic Code, which became effective before the 
veteran filed his claim, prohibits the assignment of a 
separate rating for each ear.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note 2 (2003).

In his notice of disagreement, the veteran's representative 
mistakenly argues that because the effective date of the 
veteran's award of service connection for tinnitus was before 
the regulatory change to Diagnostic Code 6260, the veteran's 
tinnitus should be rated under the old version of the 
regulation.  In support of his argument, the veteran's 
representative cites Karnas v. Derwinski, 1 Vet. App. 308 
(1991); overruled in part by Kuzma v. Principi, 341 F.3d 1327 
(Fed.Cir.2003).

However, as is clear from the record, the veteran filed his 
original claim for service connection for tinnitus on 
September 4, 2003.  The RO awarded service connection for 
bilateral tinnitus effective September 4, 2003.  As this date 
is clearly after the June 13, 2003 effective date of revised 
Diagnostic Code 6260, there is no legal basis for 
consideration of this claim under the provisions of the prior 
version of that Diagnostic Code.  

In addition, the veteran, through his representative, argues 
that, pursuant to the provisions of 38 C.F.R. § 4.25(b) 
(2003), he is entitled to separate 10 percent evaluations for 
tinnitus in each ear.  In pertinent part, that regulation 
states that, "except as otherwise provided in [the rating] 
schedule, disabilities arising from a single disease entity, 
e.g., arthritis, multiple sclerosis, cerebral vascular 
accident, etc., are to be rated separately as are all other 
disabling conditions, if any."  However, in this case, 
Diagnostic Code 6260 currently "provides otherwise."  
Specifically, the regulation provides" that only a single 10 
percent evaluation for recurrent tinnitus is to be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head."  38 C.F.R. 4.87, Diagnostic Code 6260, Note (2) 
(2003).  Thus, 38 C.F.R. § 4.25(b) provides no basis for the 
award of separate ratings in this case.

In light of the aforementioned, the Board concludes that 
pursuant to applicable law and regulation, separate schedular 
10 percent disability ratings for bilateral tinnitus are 
prohibited as a matter of law.  Id.  In a case such as this, 
where the law, and not the facts, is dispositive, the claim 
should be denied due to a lack of legal entitlement under the 
law.  Accordingly, the claim for separate schedular 10 
percent disability ratings for service-connected bilateral 
tinnitus is denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

The claim of entitlement to separate schedular 10 percent 
disability ratings for bilateral tinnitus is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


